 PEMBEK OIL CORP.ThePembekOilCorporationandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,LocalUnionNo.677.Case1-CA-5652June 14,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnMarch 21, 1967, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesallegedinthecomplaintand recommendeddismissalof these allegations.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision together with a supporting brief, and theGeneral Counsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, the Pembek OilCorporation,Meriden, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'In the absence of exceptions, we adoptproformathe TrialExaminer's finding thatemployee Emery's authorization card isinvalidbecausehe signed it on themisrepresentation thathe was theonly employeein the unit who had not signed acardPhil-Modes,/nc , 159 NLRB 944,Dan Howard Mfg. Co, 158NLRB 805, cf.Merrill Axle and Wheel Service,158 NLRB 1113TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE367ALVIN LIEBERMAN, Trial Examiner: This proceeding,with all parties represented, was heard in Meriden,Connecticut, on November 28, 29, and 30, 1966,'upon acomplaint of the General Counsel' and Respondent'sanswer. The issues litigated were whether RespondentviolatedSection 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended (herein called the Act).More particularly, the questions foe decision are asfollows:1.Did Respondent violate Section 8(a)(3) and (1) bydischarging Carl Collins 912.Was the unit for which the Union requestedrecognitionfrom,and bargaining with, Respondentappropriate for those purposes?3Did the Union represent a majority of Respondent'semployeesin a unitappropriate for collective bargainingwhen the foregoing request was made?4.Did Respondent violate Section 8(a)(1) arid (5) of theAct by refusing to bargain with the Union, by bargainingdirectly with its employees, by inducing them to abandon alawful strike, or by inducing them to repudiate the Union 9Upon the entire record,4 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and briefssubmitted by the General Counsel and Respondent, Imake the following.FINDINGSOF FACT'I.RESPONDENT'S BUSINESSRespondent, a Connecticut corporation, whose principalofficeand place of business is located at Meriden,Connecticut, is engaged there in theinstallation andservicing of oil burners and related equipment and in theretail sale of fuel oil. Respondent annually purchases and'All dates referred to in this Decision fall within 19662The complaint was issued on a charge filed by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union No 677 (herein called theUnion)During the trial the complaint was amended to set forththe name of the Union as it appears in the caption and bysubstituting for paragraph 10, as originally set forth, the followingparagraph10All employees employed by Respondent at West MainStreet,Meriden, Connecticut, including fuel truck drivers,installationmen,servicemen,sootmen, but excludingsalesmen,office clerical employees and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act3On motion of Respondent made at the conclusion of theGeneral Counsel's case-in-chief ¶8 of the complaint which allegesthat Respondent failed and refused to reinstate Collins and somuch of ¶ 9 and other paragraphs of the complaint which relate to¶ 8 were dismissed for the reason that the General Counseloffered no evidence to establish those allegations. I have beenurged by the General Counsel to reconsider this ruling and I havedone so Having reconsidered and having taken into account theGeneral Counsel's arguments, I find no convincing reason forchanging niy ruling.4Errors in the transcript have been noted and corrected5The motion to dismiss the complaint made by Respondent atthe close of the trial is disposed of in accordance with the findingsand conclusions set forth in this Decision165 NLRB No. 51 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceivesproducts valued in excess of $50,000 fromsuppliers located outside the State of Connecticut andRespondent's gross volume of business annually exceeds$500,000. Accordingly, I find that Respondent is engagedin commerce within the meaning of the Act and that theassertion of jurisdiction over this matter by the NationalLabor Relations Board (herein called the Board) iswarranted.Siemons Mailing Service,122 NLRB 81, 85;Carolina Supplies and Cement Co.,122 NLRB 88, 89.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with the eventsfollowing the Union's authorization by Respondent'semployeestoactastheircollective-bargainingrepresentative. Among these were the Union's demandfor,andRespondent's refusal of, recognition andbargaining; the discharge of one employee; a strike;Respondent'sdirectbargainingwiththestrikingemployees; and, coming full circle, the employees'repudiation of the Union.The General Counsel contends that Respondent'srefusal to recognize and bargain with the Union pursuantto its demand was based upon its determination to gaintimewithin which to destroy the Union's status as thecollective-bargaining representative of the employeesconcerned, hence in violation of 8(a)(5) of the Act. Insupport of this argument the General Counsel points toRespondent's discharge of an employee, claimed by theGeneralCounsel to have been discriminatory and,accordingly, violative of Section 8(a)(3) of the Act; to itsdirect bargaining with employees who had earlier signedcards authorizing the Union to act as their collective-bargaining agent which, the General Counsel postulates,induced the employees involved to abandon a lawful strikeand repudiate the Union, all in violation of Section 8(a)(1)and (5) of the Act.Taking issue with the General Counsel on all pointsRespondent argues that it has not violated Section 8(a)(5)of the Act by its refusal to accede to the Union's demandfor recognition and bargaining because of its good-faithdoubt as to the Union's claim that it represented a majorityof its employees; because the unit for which the Unionrequested recognition is not appropriate for collective-bargaining purposes; and because the authorization cards,upon which the Union's majority is bottomed, are invalidby reason of misrepresentations in their procurement.Further Respondent argues that it did not engage in directbargaining with the employees concerned and that anydealing by Respondent directly with its employees wasdiscontinued immediately upon its being advised that suchconduct might be, in the circumstances of this case,improper. Running out the skein, insofar as this phase ofthe case is concerned, Respondent contends that its direct8 The findings with respect to the duties of Respondent'semployees are based on the testimony of Grant, Fred J Knell,Respondent's president,Robert J. Thuotte,its office manager anddispatcher, Thomas F Yale, a driver employed by Respondent,and Carl Collins, who was employed as a driver by Respondentand whose discharge is claimed by the General Counsel as havingbeen violative of Sec. 8(a)(3) of the Actdealing with its employees did not induce them to abandontheir strike or to repudiate the Union. Finally, whileadmitting the discharge, Respondent asserts that it wasoccasioned solely by the many errors made by theemployee in question and that it had no prior knowledge ofhis activities on behalf of the Union.B. Facts1.The nature of Respondent's operationsRespondent installs and services oil burners in existingcommercial establishments and homes, the former beingreferred to as industrial work and the latter as domesticwork. In addition, Respondent on occasion installs oilburners in buildings under construction and regularly sellsfuel oil.Insofar as material, in the operation of its businessRespondentemploysinstaller-servicemen,powercleaners, oil truck drivers (herein respectively calledservicemen, sootmen, and drivers), and a maintenanceman. The usual duties of the servicemen, who exerciseskillsnot possessed by Respondent's other employees,consist of installing, servicing, and repairing industrial anddomestic oil burners and related equipment,in existingbuildings.During the period critical to this proceedingRespondent employed eight servicemen, of whom six didboth industrial and domestic work. Of these, two alsoinstalled oil burners in buildings under construction. Thiswork, however, occupied their time for only about 6 weeksa year. The remaining two servicemen did only domesticwork.Respondent's drivers deliver fuel oil to its customers,compute the amount of money due from customers for theoil delivered by them, and enter this sum on an invoicewhich is left with the customer at the time of the delivery.Although their principal duties relate to the delivery of fueloil, the drivers also assist servicemen. This type of work isdone by the drivers for about 2 or 3 months a year,generally in the summertime, when there are little, or no,deliveries to be made. As John W. Grant, Respondent'ssecretary, testified, "in a given week [during this period adriver could spend] all his time or 90 per cent of his time"assisting servicemen.The sootmen clean oil burners and related equipment.On rare occasions sootmen also assist servicemen. Themaintenance man, as Grant further testified, "keeps [theshop] clean" and "takes care of the stock. 116Respondent is party to a collective-bargaining contractwithLocalUnionNo.21,UnitedAssociationofJourneymen and Apprentices of the Plumbing and PipeFitting Industry (herein called Plumbers Union).' Thiscontract covers two of Respondent's employees, theservicemen who install oil burners in buildings underconstruction. It is applicable, however, only when theyperform this type of work, which, as I have found, they dofor about 6 weeks during each year. The contract has norelevance when the employees concerned perform theusualfunctionsofservicemen; i.e., theinstalling,servicing, and repairing of oil burnersin existingbuildings.8' Insofar as it may be material, I fi,id that PlumbersUnion is alabor organization within the meaningof the Act9These findings are based on the contract betweenRespondent and PlumbersUnion, whichis in evidence as Reap.Exh. 10 and the testimonyof Knell,Respondent's president. PEMBEK OIL CORP.The maintenance man spends all his working time inRespondent's warehouse. The servicemen, sootmen, anddrivers work there when they are not performing dutiesaway from Respondent's premises.The servicemen, sootmen, drivers, and maintenanceman are hourly rated and each has a timecard. Except forthe maintenance man, they wear the same work uniform.All including the maintenance man, benefit from aninsurance program maintained by Respondent," have thesame vacation and sick leave privileges, and, as Grant,Respondent's secretary, related, share the same restroom"and other facilities in the shop."' °At the trial it was stipulated that Knell, Grant, Thuotte,andArthurMoskaluk,respectivelyRespondent'spresident, secretary, office manager and dispatcher, andsales engineer, are its only supervisors. As Respondent'spresident, Knell is "overseer of the whole operation."Respondent's sales engineer assigns work to allservicemen, "directs the activities" of those performingindustrial work, and, on occasion, also directs the work ofthe sootmen, drivers, and maintenance man. Whenever aserviceman encounters "difficulty on [a] job," apparentlywithout regard to whether the problem arises on industrialor domestic work, assistance is sought from, and given by,the sales engineer.The work of the drivers, domestic servicemen, andmaintenance man is supervised by the Respondent'sdispatcher Respondent's secretary "directs the activity"of the sootmen and assists the sales engineer in assigningwork to the servicemen. The dispatcher regularly"reports" to Respondent's president, and from time totimeto its secretary.''2.Respondent's collective-bargaining historyIthas already been found that Respondent and thePlumbers Union are parties to a contract of Respondent'sservicemen, presently two in number, who install oilburners in buildings under construction. Respondent hashad similar contracts with the Plumbers Union since about1950. However, no labor organization has ever representedall of Respondent's employees.''3.TheUnion's organizing campaignShortly afterCollins startedto work forRespondent'he began to hear complaints from other employeesconcerning their working conditions,and, because he was0The two servicemen covered by the Plumbers Union contractparticipate additionally in a health, welfare, and pension programprovided for by that agreement.10 The findings in this paragraph are based on Grant'stestimonyt iThe findings with respect to the functions of Respondent'ssupervisors are based on Grant's testimony12 These findings are based on the testimony of Knell andGrant,respectively Respondent's president and secretary."As will appear below Collins,whose discharge, as alreadynoted, is alleged by the General Counsel as having been violativeof Sec 8(a)(3) of the Act, was hired by Respondent on August 19"These findings are based on testimony given by Collins andGalullo15This finding is based on the authorization cards received inevidence as G C Exhs. 11, 12, and 14 through 20, and thetestimony of the employees who signed the cards in questionexcept Robert Chiaro, whose whereabouts were unknown at thetime of the trial.369a union member, was requested by several to "contactsomeone for them to talk to about a union." Accordingly,Collins communicated with James Galullo the Union'sbusiness representative, who sent authorization cards andliterature to Respondent's employees. Galullo also sent asupply of authorization cards to Collins, some of whichCollins distributed among Respondent's employees.In addition to distributing the cards, Collins met withRespondent's employees individually and in groups andinformed them of the benefits to be derived fromrepresentation by the Union. There was also a meeting onSeptember 13, at the Union's headquarters attended bysome of Respondent's employees and Galullo, the Union'sbusiness representative. At this meeting Galullo askedthose present who had not signed cards to do so andreceived from the employees a series of proposals as toterms and conditions of employment which, as Galullostated, "they wanted the union to negotiate on."'a4.The Union's requests for recognition and Respondent'srepliesBy September 8, nine employees in the unit alleged inthe amended complaint as being appropriate "for thepurposes of collective bargaining" had signed cardsauthorizing the Union to act as their collective-bargainingrepresentative. 15 On September 9, the Union, in writing,informed Respondent that "a majority of [Respondent's]truckdrivers,oilburner servicemen and installers,mechanics, and helpers have authorized [the] Union toact as their collective bargaining representative," and, inessence, requested that Respondent recognize, andbargainwith,itassuchrepresentative. 16OnSeptember 12, the Union filed a representation petition(Case 1-RC-9178) which was later withdrawn withoutprejudice.Upon receipt of the Union's letter," Respondentretained counsel and turned the letter over to him. He, inreply,informed the Union, on September 13, thatRespondent disputed both the Union's majority claim and"the appropriateness of the unit." With respect to theauthorization cards, Respondent's lawyer stated that theywere signed "solely for the purpose of obtaining arepresentation election ... and, if not for that purpose,weresignedbaseduponmisrepresentationsbyrepresentatives of your Union as to [their] import." It wasfurther stated in this letter in acknowledgment of theUnion'sfilingofitsrepresentationpetitionthat16 There is an apparent variance between the unit set forth inthe Union's letter(G C. Exh 2, inevidence) and that contained in9 10 of the amended complaint(G C Exh 13, in evidence) whichdescribes the unit as"[a]ll employees employed by Respondentincluding fuel truck drivers, installation men, servicemen,soot men, but excluding salesmen, office clerical employees andsupervisors."Respondent raises no issue concerning theseseemingly different unit descriptions and concedes in its briefthat the unit set forth in the amended complaint"is the same unitoriginallysought by the Charging Union." In view of thisconcession, I find that the two documents, i e , the Union's letterand the General Counsel's amended complaint,in fact,describethe same unit As the unit description set forth in the amendedcomplaint appears to be more artful than that contained in theUnion's letter,all subsequent mention of the unit involved willhave reference to the former, and, for the reasons set forth in fn.53,tnfra,will be construed as including the maintenance man."The letter was received by Respondent on September 12 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent would recognize the Union "only" upon itscertification by the Board."As previouslymentioned,severalemployeesofRespondentattendedameetingattheUnion'sheadquarters on September 13. At this meeting anotheremployee in the unit, the 10th to do so, signed anauthorization card.'"The following day, September 14, representatives of theUnion and Respondent met with agents of the Federal andState mediation services. As is usual in such situations,the parties met jointly and separately with the mediators.At one of the joint sessions the Union again requestedrecognition and bargaining and again Respondent refused,stating on this occasion that the unit was inappropriateand that it would recognize the Union if it won arepresentation election.20In view of Respondent's contentions concerning theUnion's "majority" and the invalidity of the authorizationcards signed by its employees, findings must be madeconcerning the number of employees in the unit, and thecircumstances surrounding the signing of the cards.Concerning the former, it was stipulated that at the time inquestion here Respondent employed 8 servicemen, 4sootmen, 2 drivers, and 1 maintenance man, a total of 15.2'As I have already found, 10 employees signedauthorization cards. In pertinent part, these cards containthe following recital:I hereby authorize the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica to represent me for the purpose ofcollective bargaining in respect to rates of pay, wages,hoursofemployment, or other conditions ofemployment ...Respondent maintains that signatures to all the cardswere obtained through misrepresentations sufficient tonullify them. In its brief Respondent points particularly tofour cards, those signed by William F. Carlson, FelixGeorge Rouleau, James Emery, and Donald MacLellan, asbeing illustrative of the misrepresentationsmade byCollins, who solicited signatures on behalf of Union, or byGalullo, the Union's business representative, to all theemployees who signed cards." Accordingly, Respondenturges at least that the cards signed by these employees notbe counted in determining the Union's majority. In detail,the events surrounding the signing of the cards in questionare as follows:WilliamF. Carlson:Carlson,aserviceman inRespondent's employ, received his card in the mail andsigned it on September 1, after first reading it. Before1"These findings are based on the testimony of Knell andGrant, respectively Respondent's president and secretary, and onthe letter written by Respondent's lawyer (G C Exh 6, inevidence)19 Like the other findings with respect to the signing ofauthorization cards, this finding is based upon the card, itself(G C Exh 21, in evidence), and the testimony of the employeewho signed the card20 These findings are based on the testimony given by Galullo,the Union'sbusiness representative,and Grant, Respondent'ssecretary.21 In addition to these, Respondent employed two office clerks221 do not agree that this is so Thus, Thomas Yale, a driver,testified that Collins merely told him he would receive a card inthe mail and that he had no other conversation with Collins beforereading and signinghis cardThomas Padden,a sootman,testified that before signing his card Collins told him that "it was areceiving the card Carlson asked Collins whether he wouldbecome a member of the Union if he signed the card.Collins' answer was "No." Collins further told Carlsonthat the cards would enable Galullo to "talk to thecompany on the employees' behalf." Although not soinformed by any representative of the Union, Carlsonconcluded that the card "was only to show ... the unionthat there were enough men interested in maybe forming aunion"; the Union would inform Respondent of this fact;and "then it would be up to us to decide whether or not wewanted to vote the unionin."'-1After receiving his card, butbefore signing it, Rouleau, a serviceman, asked Collinswhether the card "would be binding us to the union in anyway." Collins' response was that it would not; the card was"introductory" '24 and Rouleau should "attend a meetingto see what the union had to offer." On the following day,September 4, Rouleau read the card, signed it, and mailedit to the Union.''James Emery:Emery, a sootman in Respondent'semploy, signed his card on September 7, after being toldby Collins that "he was the last one" and that "everybodyelse had signed. '126DonaldMacLellanWithotheremployeesofRespondent,MacLellan, a serviceman, attended themeeting held at the Union's headquarters on September13.Galullo,theUnion'sbusinessrepresentative,told the assembled employees that among those presenttwo had not signed authorization cards. Galullo, withoutsaying more, then gave a card to MacLellan, who was oneof those who had not yet signed. MacLellan signed thecard at that time without reading it because, as he put it,there was "general conversation" among the employees"that we wanted to talk to the union, see what they had tooffer and cards were more or less permission to talk to theUnion." No representative of the Union was present at thetime or times of this "general conversation" and althoughCollinswas there he was not the person who toldMacLellan that cards had to be signed by employees as aprerequisite to their talking to "the Union."275.Collins' dischargeCarl Collins was hired as a driver by Respondent onAugust 19. He started to work the following day. He wasdischargedonSeptember 12, several hours afterRespondent received the Union's recognition andbargainingrequest. At the time of the termination of hisemployment Collins was told by Grant, Respondent'scard that the union usually sends outlust to give them theauthorization to negotiate " John Yale, a serviceman, couldremember no conversation at all with Collins about the cardwhich he signed, and Robert Parisi also a serviceman, gavesimilar testimony, although he received the card which he signedfrom Collins23 These findings are based on Carlson's testimony20 In contextthis word appearsto be meaningless25 These findings are based on Rouleau's testimony26 These findings are based on Emery's testimony Emery alsotestified that he had decided to sign his card on the day before hisconversationwith Collins, duringthe courseof which the cardwas signed This testimony was elicited from Emery by a leadingquestionfrom the General Counsel at a time when Emery was hiswitnessAccordingly,Iwillgive it noweightLiberty CoachCompany,inc , 128 NLRB 160, 1622' These findings are based on testimony given by MacLellan,Rouleau, andGalullo PEMBEK OIL CORP.secretary, that he was being discharged because he made"too many mistakes in computing the price of fuel oil "Later that day Grant gave Collins a ConnecticutEmployment SecurityDivisionform,preparedbyRespondent and signed by Grant in which the "Reason forUnemployment" was stated to be "Inability To Figure OrCompute Prices."'"About October 22, Respondent offered to reinstateCollins to the job he held at the time of his discharge.Because Collins was then employed elsewhere, he refusedRespondent's offer.2"Prior to his employment by Respondent, Collins wasinterviewedbyGrantandThuotte,Respondent'sdispatcher. At the time Collins was wearing a union buttonand he told his interviewers that he had been a unionmember.-'oDuringthis conference the duties of a driver'sjob were explained to him and Collins was told about "thejob training." In the latter connection, Thuotte, as Collinstestified, told him that he would "go out with another manfor a while to learn the job and that [Respondent] investedapproximately a year in a man before he would becomeefficient like they like their employees to be.";'Findings concerning Collins' activity in support of theUnion have already been made and appear under theheading"TheUnion'sorganizingcampaign."Themeetings mentioned there, at which Collins related toRespondent'semployees the advantages of unionrepresentation,were held in Respondent's shop, theregular work station of the employees who attended, on aSaturday, and on other days of the week. AlthoughSaturday is a regular workday for Respondent'semployees, none of Respondent's supervisors werepresent in the plant at the time the Saturday meeting washeld.In addition to attending these shop meetings and thereexplainingthe benefits obtainable by the employeesthrough a relationship with the Union, Collins signed anauthorization card, distributed others to employees, andengaged in discussions with them concerning the signingof the cards. Like the meetings, these, too, took place onRespondent's premises.'''As found above, Collins worked forRespondent as adriverfromAugust 20,untilhisdischargeonSeptember 12, several hours after Respondent's receipt of2' The findingconcerning the conversationbetween Grant andCollins with respectto the reasonfor Collins' discharge is basedon Collins'testimonyGrant's version ofthis conversation is thathe told Collinsthat he was beingdischargedfor "making too maymistakesin the delivery of oil " Grant's account,as can be seen,differs from Collins'in that it omits any reference to the nature ofthe "mistakes" This is notamere semantic distinction It ismaterial in view of Respondent's position,as set forth in its brief,that Collins' discharge was occasioned not only by hiserrors incomputation,but also by hismistakes in other areas.Because Iwas favorablyimpressedwith Collins' demeanoras a witness andbecause his testimony as to the conversation in question iscorroborated by the Connecticut Employment Security Divisionform(Resp Exh 11,in evidence),which,as noted,was preparedby Respondent and given to Collins on the day of hisdischarge, Iaccept Collins' version ofthe event ratherthan Grant's2s These findingsare basedon Collins'testimony30 In its brief Respondentconcedesthat it had knowledge at thetime Collins was hired thatin the past he had been a member of aunion31Collins'testimony in this regard was substantiallycorroborated by Thuotte who related that during the interview "It371the Union's bargaining request. At that time,as has alsobeen found, Grant, Respondent's secretary, told Collinsthat he was being discharged because of his computationerrors.Collins did make errorsin computingthe total price ofthe oil which he delivered to Respondent's customers.Collins made his first error of thisnature onthe very firstday of his employment and continued to make similarerrors.Collins mathematical deficiencies came to the attentionof both Grant and Thuotte, respectively Respondent'ssecretary and dispatcher, during his first week as a driverfor Respondent. Neither, however, spoke to Collins aboutthisuntilGrant did soinconnectionwithCollins'discharge on September 12, by which date Collins hadbeen in Respondent's employ for more than 3 weeks. '13Not only did they not speak to Collins about any of hismistakes,'' as set forth above, but also neither Grant norThuotte before September 12 had determined to take anydisciplinaryactionagainstCollinsbecause of them.During the morning of that day, however, after the Union'sbargaining request had been discussed by Grant andKnell, Respondent's president, and had been shown toThuotte, he suggested to Grant that they "sit down andtalk about [Collins]." They did so and jointly decided todischarge Collins.-'-,One final fact remains for consideration in connectionwith Collins'dismissal.Although, as Thuotte and Grantboth stated, the decision to terminate Collins' employmentwas theirs jointly and was arrived at after a conference,each gave conflicting testimony with respect to this jointdecision. Thus, Thuotte testified that he and Grant arrivedat their joint determination to discharge Collins "based onthis incident of Gumkowski'"" [and] the mistakes he madein figuring oil tickets." Grant, on the other hand, recited asthe grounds for the joint decision the whole gamut ofCollins' faults as a driver, including his computationerrors, his spillage of oil on a customer's cellar floor, hisdelivery of oil to a customer who did not order any, hisgiving a customer an invoice which should have been givento another, and his failure to make a timely delivery of oilto a customer who lived in a new area of the city becausehe could not find the house.was said that the starting pay was high because it takes quite awhile for a man to be agoodoil driver "32See, e g., the testimony of Carlson,Parisi,and Rouleau.13 During Collins' second week of employment Grant informedPadden, a rank-and-file employee, of Collins' computation errorsand asked him to tell Collins about them Padden,however, didnot inquire nor did Grant say, what would happen if Collins'arithmeticdidnot improveAlthoughPadden relayed thesubstance of his conversation with Grant to Collins, he could notremember whether he did that before or after Collins'discharge31 In addition to his computation errors,Collins spilled oil onthe cellar floor of one of Respondent's customers,and on the lawnof another, delivered oil to a customer other than the one it wasintended for,gave a customer an invoice which should have beengiven to another,and on September 10, was unable to make adelivery at the time promised because he could not find the homeof the customer who lived in a new section of the city.35 These findings are based on testimony given by Grant andThuotte and the following exhibits received in evidence G C.Exhs. 3(a) through(h), inclusive,and Resp Exhs 4 and 536 Gumkowski is the name of the person who owned the housein the new part of the city which Collins could not find in time tomake his delivery at the hour promised 372DECISIONSOF NATIONALLABOR RELATIONS BOARD6.The events following Collins'dischargeAfter his discharge Collins and several employeesgathered at a local tavern where they talked about Collins'dismissal.Inaddition,the employees expressed aninterestinmeetingwithGalullo,theUnion'srepresentative.Through Collins' efforts such a meetingwas arranged for the following evening at the Union'sheadquarters."About10 employees attended this meeting, which waschaired by Galullo. Galullo designated Collins as theUnion's steward,discussed with the employeesCollins'discharge,Respondent's refusal to recognize the Union,:""and outlined measures which might be taken,including astrike, to procure Collins' reinstatement and a collective-bargaining contract.In connection with the contract, theemployees submitted to Galullo a paper on which waswritten the benefits they expected the Union to obtain forthem through negotiationwithRespondent.Afterconsidering the various courses which could be pursued,the employees decided to strike for the purposes ofobtaining a contract and Collins'reinstatement.:"'On September 14, almost all the employees who hadattended the meeting the previous evening struck andpicketedRespondent'spermiseswith signs stating"PEMBEK WORKERSON STRIKE-TEAMSTERSLOCAL NO. 67" and "WE PROTEST DISCHARGE OFOUR STEWARD-LOCAL NO. 677 TEAMSTERSWATERBURY."The strike was short lived,however,and, as appears below,was discontinued the next day.Early during the morning of September 15, the strikingemployees decided among themselves to return to work.The strikers appear to have made this decision becausethe two servicemen in Respondent's employ who weremembers of the Plumbers Union had not honored theirpicket line the previous day.Having decided to terminate their strike Carlson, onbehalf of all the employees involved,telephoned Grant,Respondent's secretary, to ask whether they "could comein and sit down and talk."Upon Grant's acquiescence, theemployees went to Respondent'spremises where theyconferred with Knell,Thuotte, respectively Respondent'spresident and dispatcher,and Grant.40Before themeeting startedKnell,Respondent'spresident,called its lawyer for advice as to the propercoursewhichRespondentshouldpursue in thecircumstances.Respondent's lawyer, however,was not inhis office at the time."Neither the employees nor Respondent's officials whowere present at the conference appear to have appointed aparticularmember to act as spokesman for theirrespective groups. Representatives of each spoke out atwill.The first to speak was Carlson who stated tl--it theemployees were there to discuss their "gripes."To this,Knell, Respondent's president,replied,as Emery, one ofthe employees in attendance testified,"that he had no idea37 These findings are based on testimony givenby Collins andGalullo.38 Although Galullo had not yet received Respondent's letterinforming the Union of its rejection of the Union's request forbargaining,Respondent had, apparently earlier that day, posted anotice informing its employees that it would not recognize theUnion, a copy of which was given to Galullo at the meeting30 These findings are based on testimony given by Galullo,Carlson, and Rouleau andG.C. Exh.10, in evidence.things had gotten as bad as they were ... that maybe ...this was a good thing that it did come out ... and that ...we could straighten something out by having this gettogether."Grant,Respondent's secretary, took a lessconciliatory line, stating at the outset of the conferencethat he, too, had "gripes" and "wanted ... an 8-hour day."The employees then briefly mentioned some of thethings with which they were concerned including the lackof a pension plan, and their desire to have a posted payscale.There was also a cursory reference to sick andholidaypay.Respondent's representativesmade nocomment with respect to their employees' complaints,except as to pension and sick pay. Concerning the former,Respondent's representatives indicated that Respondenthad already made inquiries in that area of severalinsurance companies. As to sick pay Grant stated thatsuch benefits would not be provided where absence fromemployment was occasioned by the sickness of a numberof the employees' family.No specific proposals were presented by either side andno agreements were reached by Respondent and itsemployees other than one to meet again during thefollowing week. Carlson, one of the employees present,then suggested that they "go in the back shop" andprepare proposals for submission to Respondent beforethe next meeting between the employees and Respondent.While the employees were so engaged, Respondent'slawyer returned the call, which Knell had previously madetohim.Upon being informed of what had happenedRespondent's lawyer absolutely forbade further meetingswith the employees because, as Knell put it, "havingsigned the cards, they are considered members of theunion, and until this thing is settled one way or the other,you cannot bargain with them no how." Grant and Knellimmediately notified the employees that on advice of itslawyer Respondent would not meet further with them.Upon being pressed for the reason Grant told theemployees that Respondent's attorney "has informed usthat you have signed cards, and you are automaticallyrepresented by the Union. `42Later that day, September 15, the employees decidedthat they no longer desired the Union to represent them.Emery, an employee who participated in the decision,informed Galullo, the Union's business representative, ofthis, telling him that the employees "didn't want anythingto do with the Teamsters Union ... that they did not wanthim to represent [the employees; and that they] wantedout because [they] believed [they] were misled into it."Subsequently,theemployeesconcerned,exceptCollins, engaged a lawyer43 and instructed him to notifytheUnion formally that they rescinded the authoritypreviously given the Union to represent them for thepurpose of collective bargaining. Such notices, on behalfof each employee involved, except Collins, were sent tothe Union on October 5.4440 These findings are based on testimony given by Carlson,Emery, Rouleau, and Grant4i These findings are based on Knell's testimony42 These findings are based on testimony given by Carlson,Emery, Knell, and Grant43 It does not appear that the lawyer chosen by the employeeshad any relationship with Respondent or its attorney.14 These findings are based on testimony given by Emery andCarlson and on Resp Exhs 7(a) through (j) in evidence. PEMBEK OIL CORP.373C. Contentions and Concluding Findings as toRespondent's Alleged Violation of Section 8(a)(3) of the ActRespondent contends that Collins was dischargedbecause of the mistakes which he had made and that theterminationof his employment was not related to his unionactivity.Moreover, Respondentarguesthat the GeneralCounsel has not established that Respondent hadknowledge of Collins' participation in the Union'sorganizing campaign.The General Counsel, in opposition,urgesthat Collins' discharge was attributable to his effortson` behalf of the Union and that it can be inferred thatRespondent had knowledge that Collins was so engagedwhile in its employ.To be sure, knowledge such as Respondent claims it didnot have is a necessary ingredient of a violation of Section8(a)(3) of the Act and must be shown to have existed beforean unfairlabor practice within the meaning of that sectioncan be said to have occurred. Although there is no directevidence to establish that Respondent had knowledge ofCollins' activities on behalf of the Union, it is settled law"that direct knowledge of an employee's concerted orunion activities is [not]a sinequa nonfor finding that hehas been discharged because of such activities. On thecontrary, there is well established ... precedent that suchknowledge may be inferred from the record as a whole."Wiese Plow Welding Co., Inc.,123 NLRB 616, 618.Considering the "record as a whole," I conclude, as didthe BoardinWiese,"thatsuch an inference should andmust bedrawn" in theinstant case,particularly in thelightof the following factors,mostof which were alsopresent inWiese:(1) Respondent's knowledge at the timeithired Collins that he had been a member of a union inthe pastand "wasthus a potential source of unionorganization";45 (2) the small number of employees inRespondent's plant;46 (3) Collins' proselytizing on behalfof the Unionamonghis coworkers almost from the verystartof his employment by Respondent, much of whichwas done onplant premisesduring working hours; and(4) thetiming ofCollins'discharge,which occurredabruptly and without prior warning47 several hours afterRespondent received the Union's bargainingrequest.Having concluded that Respondent had knowledge ofCollins' activities on behalf of the Union, it must next bedeterminedwhetherRespondentwasmotivatedbyantiunionconsiderations in discharging Collins, as theGeneral Counsel urges, or solely because of his mistakes,as Respondent contends. If the former is the case, then,clearly, Collins' discharge violated Section 8(a)(3) of theAct.N.L.R.B.v.GreatEasternColor LithographicCorporation,309 F.2d 352, 355 (C.A. 2), cert. denied 373U.S. 950. If the latter, then, equally clearly, Respondent'stermination of Collins' employment did not constitute anunfair labor practice.Mitchell Transport, Inc.,152 NLRB122, 123, affd.sub nom. Hawkins v. N.L.R.B.,358 F.2d 281(C.A. 7).On the record of this case, Respondent's claim that itdismissed Collins because of his mistakes does not appearto be well taken. It seems to me, in this connection, thatRespondent expected new employees, such as Collins, tomake mistakes, else why would Thuotte, Respondent'sdispatcher, have told Collins when he was hired thatRespondent "invested approximately a year in a manbefore he would become efficient." Furthermore, Collins'faults came to Respondent's attention during the firstweek of his employment. He was, nevertheless, permittedto continue working for an additional period of more than 2weeks. However, several hours after Respondent's receiptof the Union's request for bargaining, which was theculmination of Collins' organizing effort on behalf of theUnion among Respondent's employees, he was summarilyand without prior warning discharged, ostensibly becauseof the mistakes which he had made.The timing of Collins' abrupt discharge coming as it did,withoutwarning, hard on the heels of the Union'srecognition request and the relatively long period duringwhich Respondent suffered Collins' deficiencies as anemployee, lead me to believe that the real reason forCollins' dismissal was his activity on behalf of the Unionwhich had its fruition in the Union's request thatRespondent bargain with it. In this regard, it has been heldthat the "abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B. v.Montgomery Ward & Co.,242 F.2d 497, 502 (C.A. 2), cert.denied 355 U.S. 829. It has been further held that "anemployer's tolerance of an employee's shortcomings untilhe engages in union activity is an indication ofdiscriminatorymotivation."VirginiaMetalcrafters,Incorporated,158 NLRB 958, footnote 3.48Finally, my belief that the assigned reason for Collins'dismissal was pretextual is strengthened by the conflictingtestimony given by Grant and Thuotte, respectivelyRespondent's secretary and dispatcher, as to the basis forthe joint decision to discharge Collins. InN.L.R.B. v.Radcliffe and Mancke,211 F. 2d 309, 314 (C.A. 9), cert.denied 348 U.S. 833, the court aptly stated that "the givingof ... inconsistent ... reasons by management for thedischarges of employees, properly, may be considered bytheBoard ... in determining the real motive whichactuated the discharges." To the same effect seeInternational Furniture Company,98 NLRB 674, enfd.199 F.2d 648 (C.A. 5).Accordingly, I conclude that by discharging Collins,Respondent violated Section 8(a)(3) and (1) of the Act.15 Texas Industries, Inc,156 NLRB 423, 42616 It will be remembered,in this regard,that exclusive of twooffice clerks,Respondent's entire complementconsisted of 15employees InWiese Plow Welding Co , Inc,123 NLRB 616, 618,onwhich I place considerable reliance for my finding of"company knowledge"the number of employees involved was"approximately 13." In other cases in which the Board made asimilar finding based in part on the fact that the plant in questionwas small, the total number of employees ranged from 9 to 130See,e g., NewFrenchBenzol Cleaners and Laundry, Inc ,139NLRB 1176, 1179, 1190 (9 employees),AlliedDistributingCorporation,130 NLRB 1348, 1349, 1350, enfd 297 F.2d 679 (C A10) (13 employees);Tru-Line Metal Products Company,138 NLRB964, 966, 972, enfd 324 F 2d 614 (C A 6) (36 employees),StokelyFoods,Inc ,91 NLRB 1267, 1270, 1277 (75 employees).MaloneKnittingCompany,152 NLRB 643, 644, 647, enfd 358 F 2d 880(C A 1) (80-90 employees), Quest-ShonMark Brassiere Co , Inc ,80 NLRB 1149, 1150, enfd 185 F 2d 285 (C A 2) (130 employees)911donotconstrue the conversation between Grant,Respondent'ssecretary,andPadden concerning Collins'computationerrors as constitutingan "informal warning" toCollins, as Respondent contends in its brief First, (.rant did nottellPadden that disciplinary action would be taken against Collinsif lie persisted in making sucherrorsSecond, Padden, likeCollins,was a rank-and-file employeeFinally, there is noevidence to establish that Padden informed Collins of hisconversationwith Grant prior to Collins' discharge4s See alsoNitroSuperMarket, Inc,161 NLRB 505299-3520-70-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Contentions and Concluding Findings as toRespondent's Alleged Violationsof Section8(a)(1) and (5)of the ActThe complaint asserts that Respondent violated Section8(a)(1) and(5) of the Actby refusing to bargain with theUnion,by causing its employees to abandon a lawfulstrike, by bargaining directly with its employees, and bycausing its employees to repudiate the Union. Inasmuch asthe latter allegations have a substantial bearing upon therefusal-to-bargain averment,they will be discussed first.1.The strike and its abandonmentOn September 14, following Respondent's rejection ofthe Union's first request for recognition and its dischargeofCollins in violation of Section 8(a)(3) of the Act,employeeswhosignedcardsauthorizingtheirrepresentation by the Union struck Their purposes instriking, as I have found, were to compel Respondent toenter into a collective-bargaining agreement and to obtainCollins' reinstatement. On the next day, September 15,the employees terminated their strike and returned towork.The complaint alleges that Respondent caused itsemployees to abandon their strike and that by doing so itviolated Section 8(a)(1) and (5) of the Act. I do not agree. Icannot find on the record of this case that the terminationof the strike was induced by any conduct on theRespondent'spart.On the contrary, the evidenceestablishes conclusively that the employees, of their ownvolition,decided to abandon the strike and that thisdecisionwas not made because of anything done byRespondent, but because two servicemen in Respondent'semploy refused to honor the picket line established by thestrikingemployeesatRespondent'spremisesonSeptember 14.Accordingly, I conclude that the General Counsel hasnot sustained his burden of proving by a preponderance ofthe evidence that Respondent violated Section 8(a)(1) and(5) of the Act by causing its employees to abandon theirstrike as alleged in paragraph 15 in the complaint I will,therefore, recommend that this paragraph and all relatingparagraphs of the complaint be dismissed insofar as theyhave reference to Respondent's causing the abandonmentof the strike.2.Respondent's direct dealing with its employees andtheir repudiation of the UnionTheGeneralCounsel contends that Respondentviolated Seection 8(a)(1) and (5) of the Act in bypassingUnion and bargaining directly with its employees followingtheir return to work after their strike and by causing themto repudiate the Union. Although Respondent denies this,itargues by way of avoidance that even if it did commit anunfair labor practice by bargaining directly with itsemployees that violation was remedied by Respondent'srefusal tomeet further with its employees and theimmediate notice to this effect which it gave to itsemployees. Insofar as the repudiation of the Union isconcernedRespondentassertsthatthiswasnot,9 As the SupremeCourtstated in this regard,"the relief whichthe statute empowers the Board to grant is to be adapted to thesituation which calls for redress."N L R B v Mackay Radio &occasioned by its inducement, but, rather, by theemployees' disenchantment with the Union.Briefly, the facts in connection with this phase of thecase, as I have found them, are that upon the terminationof their short-lived strike Respondent and the employeeswho had struck engaged in a mutual "gripe" session.Among the complaints aired by the employees was theirconcern over the absence of a pension plan and a postedpay scale. They also expressed dissatisfaction with someaspects of their sick and holiday payAlthough the meeting continued for a substantial periodof time, neither Respondent nor the employees appointedaspokesman for their respective groups, and theconference was, in general, informed. No proposals werepresented by either side and no agreements were made asto matters which would normally be found in a collective-bargaining contract. In connection with the employees'complaints over the lack of a pension plan, however,Respondent indicated that it had already startednegotiations in that regard with several insurancecompanies.At the conclusion of the conference Respondent agreedtomeet again with the employees during the followingweek. The employees then went into Respondent's shop toprepare proposals for submission to Respondent beforetheir next meeting.Immediately after the meeting Respondent's presidentwas advised by its lawyer not to meet further with theemployeesduringthependencyoftheUnion'srepresentation claim. Respondent's president promptlyinformed its employees that it would follow its lawyer'sadvice.Iagree with the General Counsel that Respondent'sdiscussionwith its employees which embraced suchmatters as sick and holiday pay, pensions, and postedwagescalesconstitutedindividualbargaining inderogation of their right to be represented by the Unionand, hence, a violation of the Act. I am convinced,however, that a remedial order is not required insofar asthis aspect of the case is concerned. I am persuaded in thisregardbyRespondent's argument that unfair laborpractices committed by Respondent in dealing directlywith its employees were cured by its immediatediscontinuance upon being advised to do so by its lawyerand by its prompt notice to the employees that it would notmeet further with them. A Board order could notaccomplish more.49A different result is required, however, by the sequel toRespondent's direct bargaining with its employees; i.e.,their repudiation of the Union. Respondent contends thatitdid not contribute in any way to their employees'withdrawal from the Union. This argument, however, isnotwell taken, for in the field of labor managementrelations law no less than in other areas of jurisprudence"a man is held to intend the foreseeable consequences ofhis conduct,""' here, the repudiation of the Union by theemployees.Respondent's conduct which resulted in the "forseeableconsequence" of the Union's repudiation started with itsmeeting with its employees, at the outset of which theystated that they wanted to discuss their "gripes." To thisTelegraph Co, 304 U S 333,348soThe Radio Officers'UnionvN L R B,347 U S 17,45 PEMBEK OIL CORP.Respondent's president replied that perhaps "we couldstraighten something out by having this get together." Asthemeeting progressed Respondent's representativesindicatedthat a pensionplan, the absence of whichappeared to be of greatest concern to the employees,might be in the offing. Although no agreements wereactually reached, hope for employee benefits throughfurther conferences was held out by Respondent's promiseto meet againwith its employees the following week.Afterhaving thus instilled in its employees theexpectation that matters might indeed be straightened out,the employees were informed by Respondent that therewould be no further meetings because, in the words of itssecretary"youhavesignedcardsandyouareautomatically represented by the Union.Itneedsnogreatimaginationtoforesee thatRespondent's entire course of conduct in this regard,including not only the manner in which its individualbargaining with its employees was terminated, but also theviolativebargaining itself,and the hope which itengendered for future benefits would result in theemployees' rescission of the authority of the Union to actas their bargaining representative. This action was takenby them immediately and formalized in writing some 3weeks later.In sum,Respondent by bargaining directly with itsemployees started the chain of events which foreseeablyresulted in their repudiation of the Union. Respondentmust,therefore, be held responsible for this predictableconsequence of its conduct. Accordingly, I conclude thatby causing its employees to repudiate the Union,Respondent violated Section 8(a)(1) of the Act.Beforedeterminingwhether,asalleged in thecomplaint,Respondent violated Section 8(a)(5) of the Actby refusing to bargain with the Union, preliminary findingsmust be made concerning the appropriateness of the unitfor which the Union soughtrecognition" and as to whetherthe Union represented a majority of the employees in thatunit.523.The appropriate unitThe complaint, as amended at the trial, asserts that "allemployees employed by Respondent ... including fueltruck drivers, installation men, servicemen, soot men, butexcludingsalesmen,officeclericalemployees andsupervisors"5 i constitutea unitappropriate for collectivebargaining.Itiswellestablishedthatindetermining theappropriatenessofaunitforcollective-bargainingpurposes, the prime consideration is the community ofinterest shared by the employees involved. E.H. KoesterBakery Co., Inc.,136 NLRB 1006,1009. As further pointedout inKoester,the factors "which tend to show thepresence or absence of this community of interest" arevariedand include such things as the employees'"common experience, duties, wages, hours, and otherworking conditions." AllKoesterteaches must be taken51 Joslin DryGoodsCompany,118 NLRB 555, 557, 55852 H W.Elson BottlingCompany,155 NLRB 714, 715-716"Although,as I have found,Respondent employs amaintenanceman, he is neither specificallyincluded norexcluded inthe unit description appearing in the amendedcomplaintHowever,in view of the inclusive reference to "allemployees,"the absenceof theterm "maintenance man" fromthe exclusions,and the seeming understanding of the parties thatthe maintenance man was intendedto be included bythe General375into consideration and evaluated.I have found that the employees in question are hourlyrated. Each has a timecard. All except the maintenanceman wear the same work uniform. All benefit from aninsurance program maintained by Respondent and enjoythe same vacation and sick leave privileges. All work inRespondent'swarehouse,exceptwhen they areperforming duties away from Respondent's premises.Finally, insofar as "common experience ... and workingconditions" are concerned, all the employees involvedshare the same restroom and other facilities in the shop.The main function of the drivers is, as I have found, todeliver fuel oil to Respondent's customers. I have alsofound, however, that for a substantial portion of their time,generally in the summer when there are few deliveries tobe made, the drivers assist the servicemen in their work.Supervision is also a factor to be taken into account indetermining whether there is a community of interestamong the employees concerned.L. D. Caulk Company,158 NLRB 423;Federal Electric Corporation,157 NLRB1130. In this regard, there is, as has been found, aconsiderable amount of common and overlapping directionof the work performed by the employees in question. Thus,Respondent's president oversees its "whole operation."Its sales engineer "directs the activities" of the industrialservicemen, and, with assistance from Respondent'ssecretary, assigns work to all servicemen. The drivers,domestic servicemen, and maintenance man are normallysupervised by Respondent's dispatcher and the sootmenby its secretary, but from time to time Respondent's salesengineer also exercises supervision over the sootmen,drivers, and maintenance man. Organizationally, althoughthedispatcherusually"reports"toRespondent'spresident, he does so, on occasion, to its secretary.An evaluation of the foregoing factors in my opinion"tends to show the presence ... of [a] community ofinterest"among Respondent's servicemen, sootmen,drivers,andmaintenanceman sufficient to warranttheir inclusion in a single unit for collective-bargainingpurposes.54 It is Respondent's position, however, asset forth in its brief, that to include the servicemenina unit which also embraces the other employeesin question would be improper because of their specialskills,their"lackof interchangeabilitywithotheremployees"75 and the coverage of some of them byRespondent's contract with the Plumbers Union, whichRespondent submits "is a bar to these proceedings." Forthese reasons Respondent argues that a unit consistingonly of servicemen, excluding those covered by thePlumbers Union contract, "would be more appropriate"than one which also includes other employees.Considering first Respondent's arguments bottomedupon the contract, it appears that this agreement coversonly two of Respondent's servicemen. Accordingly, even ifthiswere a representation proceeding,S° this contractwould not operate as a bar, at least insofar as theemployees not covered by the contract are concerned. Cf.N. Sumergrade & Sons,121 NLRB 667, 669-670.Counsel, the unit description set forth in the amendedcomplaintwill be construedas including the maintenance man11EH Koester Bakery Co, Inc., 136 NLRB 1006,100955 Thiscontentionappears to be effectively negatived by theassistanceaffordedthe servicemanby the drivers,as pointed outabove55 SeeHexton Furniture Company,111NLRB 342, 343-344,which applied contractbar principles to a complaint case allegingviolations of Sec 8(a)(5) of the Act. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor does the contract between Respondent and thePlumbers Union preclude the placement of the twocovered servicemen in a unit which also includesRespondent's other employees. The contract is applicableto the two servicemen in question only for a 6-week periodineach year during which they install oil burners inbuildings under construction. During the rest of the yearthey do the same kind of work as Respondent's otherservicemen and are subject to the same workingconditions as all other persons in Respondent's employ.They are, therefore, dual-function employees. As such,regardless of the contract, they may be placed in the sameunitwith other employees whose interests they share.Berea Publishing Company,140NLRB 516, 519. InDenver-Colorado Springs-Pueblo Motor Way,129 NLRB1184, overruled in other respects byBerea Publishing,theemployee in question was, as are the two servicemen here,covered by a contract with another union. Although theBoard noted this factor, it was given no weight indetermining the unit placement of the dual-functionemployee there under consideration.While I agree with Respondent that the servicemenexercise special skills, I do not agree that they should forthis reason be set apart for unit purposes from the otheremployeeswithwhom they share common workingconditionsand other interests. Cf.Meramec MiningCompany,134 NLRB 1675, 1676, in which the Boardstated that the unit placement of certain highly skilledtechnical employees would be determined upon "ananalysis of their community of interest," taking intoconsideration not only their "skills and duties," but alsothe other usual factors such as "the presence and absenceof common supervision, the similarity or disparity ofworking conditions, the kind of industry, the contact orinterchange with other employees, and the organization ofthe plant."Respondent's final argument, insofar as this phase ofthe case is concerned, is that a unit consisting only ofservicemen, excluding those covered by its contract withthe Plumbers Union "would be more appropriate" thanone which also includes other employees. A short, buteffective, answer to this is found inMorand BrothersBeverage Co.,91 NLRB 409, 418. There the Board aptlystated that the Act does not require "that the unit forbargaining be theonlyappropriate unit, or theultimateunit,or themostappropriateunit;the Act requires onlythat the unit be 'appropriate '.1157Respondent's arguments as to why the servicemenshould not be included in a unit for collective bargainingwhich also includes Respondent's other employees being,inmy opinion, without merit. I conclude, in view of thesufficiencyoftheircommunityofinterestthatRespondent'sdrivers,servicemen,sootmen,andmaintenanceman constitute an appropriate collective-bargaining unit.4.TheUnion'smajorityHaving concluded that a unit consisting of Respondent'sdrivers, servicemen,sootmen,and maintenance man is57 AlthoughMorandBrothershas hada checkered history onenforcement and on remand,the principle enunciated in the textdoes not appearto havebeen questioned.SeeMorandBrothersBeverageCo. v N.L R.B.,190 F.2d 576 (C A. 7), enfg.in part andremanding91 NLRB 409, and 204 F.2d 529, enfg 99 NLRB 1448,certdenied 346 U.S 909; rehearing denied 346 U S 940appropriate for collective bargaining, it must next beascertained whether the Union represented a majority oftheemployees in this unit. In this regard, it isRespondent's contention that the authorization cards onwhich the Union's majority claim is based are invalidbecause of misrepresentations in their procurement.There were 15 employees in this unit on September 9and 14, on both of which dates the Union requestedrecognition. To establish the Union's majority the GeneralCounsel offered 10 cards in evidence. Nine were signedbeforeSeptember 9, and the 10th was signed onSeptember 13.Although contending that each card was obtained bymisrepresentations sufficient to invalidate it, Respondentrefers specifically to four, those signed by Carlson,Rouleau, Emery, and MacLellan, as being illustrative ofall,58 and urges that these four, at least, be not counted indetermining the Union's majority. If this were done, itwould, of course, result in the Union's representation ofonly six employees in theunit, less than a majority.The cards unequivocally authorized the Union to"represent" those who signed "for the purposes ofcollective bargaining." No other stated purpose appearedon the cards. "An authenticated signature on anauthorization card [like those signed by the employeeshere] isprima facieevidence that it is what it purports tobe-a designation of the Union as the employee'sbargaining representative,unlessitisshown that theemployeewas induced to sign the card throughbeguilement of seriousmisstatementof fact. "59 this is so,"irrespective of what the employee thought ...as long asthe solicitor does not make a significant false statement." South Bay Daily Breeze,160 NLRB 1850.Considering the disputed cards in the light of theseprinciples, I find, insofar as Carlson is concerned, that hewas truthfully and in accordance with the text of the cardtold by Collins, who solicited cards on behalf of the Union,in response to an inquiry, that he would not become amember of the Union by signing the card and that thecards would authorize the Union to "talk to the companyon [his] behalf." Collins told Rouleau substantially thesamething and addeda suggestionthat Rouleau attend aunion meeting.No statements as to the card's purportwere made to MacLellan. He was merely asked by Galullo,the Union's business representative, to sign the card, andhe did so.The impressions harbored by Carlson and MacLellan asto the significance of the cards were their own and werenot engendered by anystatementmadeby Collins,Galullo, or any other representative of the Union. Thus,Carlson testified that it was his "own conclusion" that thepurpose of the card was to indicate the signer's interest in"forming aunion"; the Union would so notify Respondent;and then the employees could decide "whether or not[they] wanted to vote the union in." MacLellan formed acompletely different impression as to the meaning of thecards based upon, as he testified, "generalconversation"ss See fn. 22 for my conclusion with respect to this.59 To undercut the validity of an authorization card"which (asin this case]plainly designates a union as bargaining agent, theemployercanprevailonlywithclearevidenceofmissrepresentation."AmalgamatedClothing Workers ofAmenca,AFL-CIO v. N.L.R B, 371 F.2d 740 (C.A.D C.). PEMBEK OIL CORP.amongthe employees.60 He concluded that employees hadto sign cards as a prerequisite to their talking to "theUnion."AsSouth Bay Daily Breezedirects, however, I may notrely on these thoughtsas to the meaningof the cards indetermining their validity. I may only consider whetherthere is clear evidence that the employees were "inducedto sign... through beguilement or serious misstatement offact." Finding neither present I conclude that there was noimpropriety in the Union's procurement of authorizationcards from Carlson, Rouleau, and MacLellan. They will,therefore, be countedin determiningwhether the Unionrepresented a majority of the employees in the unit.A different conclusion is required with respect toEmery's card. By September 7, the day on which Emerysigned his card, only six other employees in the unit haddone so.61 Notwithstanding this, Collins told Emery onthat day that all the other employees had signed cards andthathewas the only one who had not. Thismisrepresentationwas serious enough to invalidateEmery's card.Pizza Products Corporation,153 NLRB1265, 166, 1271, enfd. as modified in other respects 369F.2d 431 (C.A. 6). It will, therefore, not be considered inascertaining the Union's majority status.Adding the cards signed by Carlson, Rouleau, andMacLellan to the six other cards signed by employees inthe unit,6' all of which I find to be valid, the Unionrepresented eight employees in theuniton September 9,the date of its first request for bargaining and nine onSeptember 14, the date on whichitagainrequestedrecognition. Inasmuch as there were a total of 15employees in theuniton those dates, I conclude that theUnion represented a majority on both occasions.5.Respondent's refusal to bargain with the UnionIn justification of its refusal to bargain with the Union,Respondent makes two basic arguments. The first is thattheunit for which the Union sought recognition isinappropriate. The second is that in good faith it doubted,at the time of the bargaining requests, that the Unionrepresented a majority. Accordingly, Respondent arguesin its brief, it had sufficient reason "to refuse recognitionand to demand that the Board processes be followed to,first,determine what the appropriate unit was, and,second, by the use of the Board's election procedures todetermine whether or not the employees in such anappropriateunitdesired to be represented by the Union."Countering theGeneralCounsel'scontention thatRespondent's refusal to recognize and bargain with theUnion was not based upon its foregoing claims but upon itsdetermination to gain time within which to destroy theUnion's majoritystatus,Respondentalso asserts in itsbrief "that absolutely no independent 8(a)(1) violationshave been proved by substantial evidence" and that there"was no flagrant violation of the Act."60 AlthoughCollinswaspresentwhen this "generalconversation"took place,MacLellan admitted that Collins did notsay anything which contributed to the establishment of hisimpression611 am including Padden's card in this figure,although it, too,was signed on September 7."These consist of cards signed by Collins, Robert Chiaro,Thomas Yale, Padden, John Yale, and Parisi11 Even if Collins'violative discharge had been Respondent's377Respondent's argumentconcerning the appropriatenessof theunitiswithoutmerit. It is well settled that anemployer acts "at itsperil"in refusingto bargain on theground thatthe unit inwhich the Union seeksrecognitionis inappropriate if it is concluded,as in thiscase, that theunit is appropriate.Tom Thumb Stores, Inc.,123 NLRB833, 835. See alsoHoskins Ready-Mix Concrete, Inc.,161NLRB 1492.Respondent's otherargumentsin defense of its refusaltobargain with the Union are likewise without merit.Where an employer in good faith genuinely doubts that aunionseeking recognition represents a majority of theemployees involved he may refuse to recognize the unionuntil its claimis established by an election. An employer,however, is not entitled to an election where he engages inserious unfair labor practices in order "to gain time withinwhich to undermine the Union's support" and thenassertsa good-faith doubtas tothe union's majority. In such a casethe election procedure will be bypassed and the employerwill be required to bargain with the union provided the unitinvolved is appropriate and the union in fact represented amajority of the employees when it requested recognition.This is the teaching ofJoy Silk Mills, Inc.,85 NLRB 1263,enfd.asmodified in other respects 185 F.2d 732(C.A.D.C.), cert. denied 341 U.S. 914, and of countlesssubsequent cases.The facts of this case, I am convinced, require theapplication of theJoy Silkrationale.Respondent's seriousunfair labor practices, including the discharge of Collins inviolation of Section 8(a)(3) and (1), its direct bargainingwith its employees, and its having caused them torepudiate the Union, in violation of Section 8(a)(1) of theAct, belie Respondent's professed good-faith doubt as tothe Union's majority." 1, therefore, reject Respondent'scontentions in this regard, and find, in view ofRespondent's serious violations of Section 8(a)(1) and (3) ofthe Act, that its refusal to bargain with the Union was inbad faith, and was designedto gain timeinwhich todestroy the Union's status asitsemployees' collective-bargaining representative.Accordingly, having found that theunitfor which theUnion requested recognition was appropriate for purposesof collective bargaining and that the Union represented amajority of the employees in that unit when it requestedRespondent to bargainwith it, I conclude thatRespondent's rejection of those requests and its refusal tobargain with the Union constituted violations of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andonly unfair labor practice,my conclusion with respect to thisphase of the case would not be different SeeDee's of New Jersey,Inc , 161 NLRB 204, where the Board stated in a related contextthat"a discriminatory denial of employment[is] the kind ofconduct which is most likely to impress upon employees thedisfavorwithwhich the employer regards his employees'organizing activities"and that, therefore, "a serious view must betaken" of such a violation 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, my recommended orderwill direct Respondent to cease and desist therefrom andto take such affirmative action as will effectuate thepurposes of the Act. 64 In this connection, as Respondenthas already offered reinstatement to Collins, Respondentwillbe required only to make him whole for loss ofearnings he may have suffered by the discriminationpracticed against him. Any backpay found to be due toCollins shall be computed in accordance with the formulaset forth inF.W. Woolworth Company,90 NLRB 289, andshall include interest in the amount and manner providedfor inIsis Plumbing & Heating Co.,138 NLRB 716.Contending that the strike which took place onSeptember 14, was an unfair labor practice strike, theGeneral Counsel urges that the order to be entered hereinprovide that the strikers "be made whole for theconsequences of Respondent's actions." While I agreethat the work stoppage in question was an unfair laborpractice strike,''r' there is no evidence that the strikerswere refused reinstatement when they decided to return towork. Absent this, as is well settled, a "make whole"remedy, insofar as they are concerned, is unwarranted.In view of the repudiation of the Union by Respondent'semployees, Respondent urges that the entry of a bargain-ing order would completely disregard the right of thoseemployees, as set forth in Section 7 of the Act, to refrainfrom collective bargaining. Respondent, however, as Ihave found, is responsible for its employees' defectionfrom the Union. Were Respondent to be permitted tocontinue its refusal to bargain with the Union because itdoes not now represent a majority of its employees wouldbe to permit Respondent to profit from its own wrong. AstheSupreme Court stated inMedo Photo SupplyCorporation v. N.L.R.B.,321 U.S. 678, 687, which involveda situation substantially similar to the one presented here:Petitioner cannot, as justification for its refusal tobargain with the Union, set up the defection of unionmembers which it had induced by unfair laborpractices, even though the result was that the unionno longer had the support of a majority. It cannotthus, by its own action, disestablish the union as thebargainingrepresentativeoftheemployees,previously designated as such of their own free will.See also, to the same effect,Franks Bros. Company v.N.L.R.B.,321 U.S. 702, 703-705.Accordingly, my Recommended Order will contain aprovision requiring Respondent to bargain with the Union.Itwill also contain, in view of the nature and extent of theunfair labor practices engaged in by Respondent, broadcease-and-desist provisions.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.64 Having concluded that Respondent has already cured theunfair labor practices involved in its direct bargaining with itsemployees, I will not recommend the entry of an order remedying2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By bargaining directly with its employees and bycausing them to repudiate the Union and to rescind theauthority of the Union to represent them for purposes ofcollective bargaining, as set forth in section III hereof,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act.4.By dischargingCarlCollinsbecauseofhismembership in, and activities on behalf of, the Union,thereby discouraging such conduct, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.All employees employed by Respondent, includingfuel truckdrivers, installationmen, servicemen, powercleaners, also known as sootmen, and maintenance man,excluding salesmen, office clerical employees andsupervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.6.At all times material herein the Union hasrepresented a majority of the employees in the unit setforth in Conclusion of Law 5, above.7.By failing and refusing to recognize and bargain withthe Union as the collective-bargaining representative ofthe employees in the unit set forth in Conclusion of Law 5,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.8.Respondent did not engage in unfair labor practicesin the manner set forth in those portions of paragraph 15and related paragraphs of the complaint insofar as thoseparagraphsmake reference to Respondent's havingcaused its employees to abandon a lawful strike.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issuethe following:RECOMMENDED ORDERThe Pembek Oil Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Causing or inducing employees to repudiateInternationalBrotherhood of Temasters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 677, or any other labor organization.(b)Causing or inducing employees to rescind theauthority of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 677, or any other labor organization, torepresent them for purposes of collective bargaining.(c)DiscouragingmembershipinInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 677, or any otherlabor organization, by discriminating against employees inregard to hire or tenure of employment or any term orcondition of employment.(d)Failingorrefusing to recognize or bargaincollectively concerning rates of pay, wages, hours, or otherterms or conditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousementhis violation See D, 2,supra,for my reasons85Mitchell Concrete Products Co , Inc, 137 NLRB 504,506 PEMBEK OIL CORP.and Helpers of America, Local Union No. 677, as theexclusivecollective-bargainingrepresentativeof itsemployees in the following appropriate unitAll employees employed by Respondent, including fueltruckdrivers,installationmen,servicemen,powercleaners, also known as sootmen,and maintenance man,excluding salesmen, office clerical employees andsupervisors as defined in the Act.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(a)(3) of the Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Make Carl Collins whole for any loss of earnings hemay have suffered by reason of the discriminationpracticed against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Upon request, recognize and bargainwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 677, as the exclusive representative of all employeesin the aforesaid appropriateunitwith respect to rates ofpay,wages, hours, or other terms or conditions ofemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.(d)Post at its premises copies of the attached noticemarked "Appendix A."66 Copies of said notice, to befurnished by the Regional Director for Region 1, afterbeing duly signed by an authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.67IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.66 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "67 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, whatsteps Respondent has takento comply herewith "APPENDIX ANOTICE TO ALLEMPLOYEES379Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that.After atrialin which both sides had the opportunity topresent their evidence it has been found that we violatedthe law by committing unfair labor practices and we havebeen ordered to post this notice and to keep the promisesthat we make in this notice.WE WILL NOT cause, induce, request, or encourageyou to repudiate or withdraw or resign fromInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 677, or any other union.WE WILL NOTcause, induce,request,or encourageyou to cancel, or seek the return of, any card you mayhave signed naming, authorizing,ordesignatingInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 677, or any otherunion,to act as your collective-bargaining representative.WE WILL NOT discourageunionactivityormembership in InternationalBrotherhoodofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 677, or any other union,by discriminatingagainstyou if you choose to engageinunion activity, or if you join InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No. 677,or any other union.WE WILL NOT in any other way interfere with,restrain, or coerce you in the exercise of any rightsguaranteed to you by the Act. In this connection, wewill respect your rightsto self-organization,to form,join, or assist any union, and to bargain collectivelythrough any union or representative of your choice astowages, hours of work, and any other terms orconditions of employment You also have the right,which we also will respect, to refrain from doing so.WE WILL NOT discriminate against any employeesfor engaging in union activity or for joining any unionSince it has been found that we did so when we firedCarl Collins, to whom we have already offered fullreinstatementto his old job, WE WILL pay him for anyloss he suffered because we fired him.WE WILL, upon request, bargain collectively withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 677, as the exclusive representative of all ouremployees in the appropriate unit with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and put intowriting and sign any agreement which is reached. Theappropriate unit is:All persons whom we employ, including fueltruckdrivers,installationmen, servicemen,power cleaners, also known as sootmen, andmaintenance man, but excluding salesmen, officeclerical employees and supervisors.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of International 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Teamsters, Chauffeurs, WarehousemenThisnotice must remainposted for 60 consecutive daysand Helpers of America, Local Union No. 677, or any otherfrom the date ofposting and must not bealtered, defaced,union.orcovered by any othermaterial.THE PEMBEK OILIf employees have any questionconcerning this noticeCORPORATIONor compliancewith its provisions, they may communicate(Employer)directly with the Board's RegionalOffice, 20th Floor, JohnF. Kennedy Federal Building, Cambridge and NewDatedBySudburyStreets,Boston,Massachusetts02203,(Representative)(Title)Telephone 223-3300.